


Exhibit 10-A


FORD MOTOR COMPANY
Executive Separation Allowance Plan
(As amended and restated effective as of January 1, 2012)


Section 1. Introduction. This Plan has been established for the purpose of
providing Leadership Level One or Two Employees with an Executive Separation
Allowance in the event of separation from employment with the Company under
certain circumstances.


Section 2. Definitions. As used in the Plan, the following terms shall have the
following meanings, respectively:


"Affiliate" shall mean, as applied with respect to any person or legal entity
specified, a person or legal entity that directly or indirectly, through one or
more intermediaries, controls or is controlled by, or is under common control
with, the person or legal entity specified.


"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.


"Company" shall mean Ford Motor Company and such of the subsidiaries of Ford
Motor Company as, with the consent of Ford Motor Company, shall have adopted
this Plan.


"Contributory Service" shall mean, without duplication, the years and any
fractional year of contributory service at retirement, not exceeding one year
for any calendar year, of the Eligible Leadership Level One or Two Employee
under the Ford Motor Company General Retirement Plan.


"Eligible Leadership Level One or Two Employee" shall mean a Leadership Level
One or Two Employee who was hired or rehired prior to January 1, 2004 and who
meets the eligibility criteria set forth in Section 3, or for periods prior to
January 1, 2000, shall mean an Executive Roll Employee who meets the eligibility
criteria set forth in Section 3.


"Eligible Surviving Spouse" shall mean a spouse, as defined by the Federal
Defense of Marriage Act of 1996, to whom a Leadership Level One or Two Employee
has been married at least one year at the date of the employee's death.


"Executive Separation Allowance" shall mean benefits payable under this Plan as
determined in accordance with Section 4.


"Leadership Level One or Two Employee" shall mean an employee of the Company
(but for periods prior to July 1, 1996, excluding a Company employee who is an
employee of Jaguar Cars, a division of the Company) who is assigned to the
Leadership Level One or Two, or its equivalent, as such term is defined in the
Employee Relations Administration Manual as from time to time constituted.


"Plan" shall mean this Ford Motor Company Executive Separation Allowance Plan,
as amended from time to time.


"Separation From Service" shall be determined to have occurred on the date on
which an Eligible Leadership Level One or Two Employee incurs a “separation from
service” within the meaning of Code Section 409A.


"Service" shall mean an eligible employee's years of service (including
fractions of years) used in determining eligibility for an early retirement
benefit under the Ford Motor Company General Retirement Plan.


"Specified Employee" shall mean an employee of the Company who is a "Key
Employee" as defined in Code Section 416(i)(1)(A)(i), (ii) or (iii), applied in
accordance with the regulations thereunder and disregarding Subsection
416(i)(5). A Specified Employee shall be identified as of December 31st of each
calendar year and such identification shall apply to any Specified Employee who
shall incur a Separation From Service in the 12-month period commencing April
1st of the immediately succeeding calendar year.




--------------------------------------------------------------------------------




An employee who is determined to be a Specified Employee shall remain a
Specified Employee throughout such 12-month period regardless of whether the
employee meets the definition of "Specified Employee" on the date the employee
incurs a Separation From Service. This provision is effective for Specified
Employees who incur a Separation From Service on or after January 1, 2005. For
purposes of determining Specified Employees, the definition of compensation
under Treasury Regulation Section 1.415(c)-2(d)(3) shall be used, applied
without the use of any of the special timing rules provided in Treasury
Regulation Section 1.415(c)-2(e) or the special rule in Treasury Regulation
Section 1.415(c)-2(g)(5)(i), but applied with the use of the special rule in
Treasury Regulation Section 1.415(c)-2(g)(5)(ii).


"Subsidiary" shall mean, as applied with respect to any person or legal entity
specified, (i) a person or legal entity a majority of the voting stock of which
is owned or controlled, directly or indirectly, by the person or legal entity
specified or (ii) any other type of business organization in which the person or
legal entity specified owns or controls, directly or indirectly, a majority
interest.


Section 3. Eligibility. Each Leadership Level One or Two Employee who:


(1)    was hired or rehired prior to January 1, 2004;


(2)    is being Separated From Service with the approval of the Company;


(3)    has at least five years service at the Leadership Level One or Two level,
or its equivalent;


(4)    has at least ten years of combined Contributory Service or service in any
other retirement plan sponsored by a Subsidiary to which the Level One or Two
Employee contributed or, if contributions were not permitted, participated;


(5)    is at least 55 years of age; and


(6)    retires from the Company prior to age 65


shall receive an Executive Separation Allowance as provided herein. The Eligible
Surviving Spouse of a Leadership Level One or Two Employee who (i) has not
Separated From Service with the Company, (ii) meets the eligibility conditions
set forth in Subsections (1) through (3) of this Section 3, and (iii) dies on or
after January 1, 1981 shall be eligible to receive the Executive Separation
Allowance that the Eligible Leadership Level One or Two Employee would have been
eligible to receive if such employee had Separated From Service with the
approval of the Company and retired on the date of such employee's death.


The eligibility conditions set forth in Subsections (3) and (4) of Section 3 may
be waived by the Executive Chairman except in the case of a Leadership Level One
or Two Employee who has not Separated From Service with the Company.


Section 4. Calculation of Amount.


A. Base Monthly Salary. For purposes of the Plan, the "Base Monthly Salary" of a
Leadership Level One or Two Employee shall be the highest monthly base salary
rate of such employee during the employee's 12 months of service immediately
preceding Separation From Service with the Company, prior to giving effect to
any salary reduction agreement pursuant to an employee benefit plan, as defined
in Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended, (i) to which Code Section 125 or Code Section 402(e)(3), applies or
(ii) which provides for the elective deferral of compensation. It shall not
include supplemental compensation or any other kind of extra or additional
compensation.


B. Amount of Executive Separation Allowance. Subject to any limitation in other
provisions of the Plan, the gross monthly amount of the Executive Separation
Allowance of an Eligible Leadership Level One or Two Employee under Section 3
above shall be such employee's Base Monthly Salary multiplied by a percentage,
not to exceed 60%, equal to the sum of (i) 15%, (ii) five tenths of one percent
(.5%) for each month (or fraction thereof) that such employee's age at
Separation From Service exceeds 55, not to exceed thirty percent (30%), and
(iii) one percent (1%) for each year of such employee's Service in excess of 15,
prorated for fractions of a year.






--------------------------------------------------------------------------------




The gross amount for any month shall be reduced by any payments paid or payable
for such month to the Eligible Leadership Level One or Two Employee, the
employee's Eligible Surviving Spouse, contingent annuitant, or other
beneficiary, (i) under the General Retirement Plan, Benefit Equalization Plan,
Select Retirement Plan, or any other Company defined benefit retirement plan, or
(ii) as a Pension Parity Benefit from the Supplemental Executive Retirement
Plan, other than (a) Supplemental Benefit or Conditional Annuity payments paid
or payable from the Supplemental Executive Retirement Plan, (b) under any other
Company defined benefit retirement plan from which a voluntary distribution of a
lump sum benefit has occurred before age 65, by the monthly annuity payment the
Eligible Leadership Level One or Two Employee would have received had the lump
sum distribution not occurred, or (c) under any other defined benefit retirement
plan from which an involuntary distribution of a lump sum benefit on an
actuarially equivalent basis occurred before age 65 and without the Eligible
Leadership Level One or Two Employee's retirement.


C. Special Executive Separation Allowances. In addition to any other Executive
Separation Allowance provided under this Plan, the Company may, in its sole
discretion, provide special Executive Separation Allowances to certain Eligible
Leadership Level One or Two Employees. Special Executive Separation Allowances
provided to Eligible Leadership Level One or Two Employees whose compensation is
subject to the executive compensation disclosure rules under the Securities
Exchange Act of 1934 shall be set forth in Appendix A. Special Equalization
Benefits provided to Eligible Leadership Level One or Two Employees who are not
subject to such disclosure rules shall be set forth in a separate confidential
schedule to the Plan that is administered by the HR Director-Executive Personnel
Office. Any special Executive Separation Allowance provided pursuant to this
Section shall be paid in accordance with the terms and conditions of this Plan,
including without limitation Section 5.


Section 5. Payments. Executive Separation Allowance payments to an Eligible
Leadership Level One or Two Employee, in the net amount determined in accordance
with Section 4B above, shall be made monthly from the Company's general funds
commencing on or as soon as reasonably practicable after the first day of the
month following the date on which the Eligible Leadership Level One or Two
Employee has a Separation From Service. Payments to an Eligible Leadership Level
One or Two Employee shall cease at the end of the month in which such employee
attains age 65 or dies, whichever occurs first. In the event of death of an
Eligible Leadership Level One or Two Employee prior to such employee attaining
age 65, or in the event of death on or after January 1, 1981 of a Leadership
Level One or Two Employee whose Eligible Surviving Spouse meets the eligibility
conditions set forth in Section 3 for payments hereunder, payments shall be made
to such employee's Eligible Surviving Spouse, if any, commencing as soon as
reasonably practicable following the date of the Eligible Leadership Level One
or Two Employee's death, and continuing until the earlier of the death of such
Eligible Surviving Spouse, or the end of the month in which the Eligible
Leadership Level One or Two Employee would have attained age 65.


Anything herein contained to the contrary notwithstanding, the right of any
Eligible Leadership Level One or Two Employee to receive an installment of
Executive Separation Allowance hereunder for any month shall be payable only if:


(i)
During the entire period from the date of such employee's Separation From
Service to the end of such month, such employee shall have earned out such
installment by refraining from engaging in any activity that is directly or
indirectly in competition with any activity of the Company or any Subsidiary or
Affiliate thereof;

(ii)
If a Specified Employee incurs a Separation From Service, other than as a result
of such Specified Employee's death, payment of any Executive Separation
Allowance benefit to such Specified Employee shall commence on or as soon as
reasonably practicable after the first day of the seventh month following the
Separation From Service and any Executive Separation Allowance benefits to which
such Specified Employee otherwise would have been entitled during the first six
months following such Specified Employee's Separation From Service shall be
accumulated and paid in a lump sum payment on or as soon as reasonably
practicable after the first day of the seventh month following such Separation
From Service; and

(iii)
The payments delayed under this Section shall not bear interest.



In the event of an Eligible Leadership Level One or Two Employee's
nonfulfillment of the condition set forth in the immediately preceding
paragraph, no further installment shall be paid to such employee; provided,
however, that the nonfulfillment of such condition may at any time (whether
before, at the time of or subsequent to termination of the employee's
employment) be waived in the following manner:






--------------------------------------------------------------------------------




(1) with respect to any such employee who at any time shall have been a member
of the Board of Directors, a Vice President, the Treasurer, the Controller or
the Secretary of the Company, such waiver may be granted by the Compensation
Committee upon its determination that in its sole judgment there shall have not
been and will not be any substantial adverse effect upon the Company or any
Subsidiary or Affiliate thereof by reason of the nonfulfillment of such
condition; and


(2) with respect to any other such employee, such waiver may be granted by the
Annual Incentive Compensation Committee (or any committee appointed for the
purpose) upon its determination that in its sole judgment there shall not have
been and will not be any such substantial adverse effect.


Anything herein contained to the contrary notwithstanding, Executive Separation
Allowance payments shall not be paid to or with respect to any person as to whom
it has been determined that such person at any time (whether before or
subsequent to termination of the employee's employment) acted in a manner
inimical to the best interests of the Company. Any such determination shall be
made by (i) the Compensation Committee with respect to any Leadership Level One
Employee who at any time shall have been a member of the Board of Directors, an
Executive Vice President, a Vice President, the Treasurer, the Controller or the
Secretary of the Company, and (ii) the Annual Incentive Compensation Committee
with respect to any other Leadership Level One or Two Employee, and shall apply
to any amounts payable after the date of the applicable Committee's action
hereunder, regardless of whether the person has commenced receiving Executive
Separation Allowance. Conduct which constitutes engaging in an activity that is
directly or indirectly in competition with any activity of the Company or any
Subsidiary or Affiliate thereof shall be governed by the four immediately
preceding paragraphs of this Section and shall not be subject to any
determination under this paragraph.


Section 6. Deductions. The Company may deduct from any payment of Executive
Separation Allowance to an Eligible Leadership Level One or Two Employee or
Eligible Surviving Spouse any and all amounts owed to it by such Eligible
Leadership Level One or Two Employee or Eligible Surviving Spouse for any
reason, and all taxes required by law or government regulation to be deducted or
withheld.


Section 7. Administration and Interpretation. Except as the committees specified
in Section 5 and the Executive Chairman is authorized to administer the Plan in
certain respects, the Group Vice President -Human Resources and Corporate
Services (or, in the event of a change in title, such officer's functional
equivalent) shall have full power and authority on behalf of the Company to
administer and interpret the Plan. In the event of a change in a designated
officer's title, the officer or officers with functional responsibility for
executive separation allowance plans shall have the power and authority to
administer and interpret the Plan. All decisions with respect to the
administration and interpretation of the Plan shall be final and shall be
binding upon all persons. In the event that an Article, Section or paragraph of
the Code, Treasury Regulations, or the Ford Motor Company General Retirement
Plan is renumbered, such renumbered Article, Section or paragraph shall apply to
applicable references herein.


Section 8. Amendment and Termination. The Company reserves the right to amend,
modify or terminate the Plan at any time without notice; provided, however, that
no distribution of Executive Separation Allowances shall occur upon termination
of this Plan unless applicable requirements of Code Section 409A have been met.


Section 9. Local Payment Authorities. The Vice President and Treasurer and the
Assistant Treasurer (or, in the event of a change in title, such officer's
functional equivalent) may act individually to delegate authority to
administrative personnel to make benefit payments to Eligible Leadership Level
One or Two Employees in accordance with Plan provisions.


Section 10. No Contract of Employment. The Plan is an expression of the
Company's present policy with respect to Leadership Level One or Two Employees;
it is not a part of any contract of employment. No Leadership Level One or Two
Employee, Eligible Surviving Spouse, or any other person shall have any legal or
other right to any benefit under this Plan.


Section 11. Executive Separation Allowances Not Funded. The Company's
obligations under this Plan shall not be funded and Executive Separation
Allowance benefits under this Plan shall be payable only out of the general
funds of the Company.






--------------------------------------------------------------------------------




Section 12. Visteon Corporation. The following shall be applicable to employees
of Ford who were transferred to Visteon Corporation on April 1, 2000 ("U.S.
Visteon Employees") and who ceased active participation in the Plan as of June
30, 2000 after Visteon Corporation was spun-off from Ford, June 28, 2000.


(a)    Group I and Group II Employees.


For purposes of this paragraph, a "Group I Employee" shall mean a U.S. Visteon
Employee who as of July 1, 2000 was eligible for immediate normal or regular
early retirement under the provisions of the GRP as in effect on July 1, 2000. A
"Group II Employee" shall mean a U.S. Visteon Employee who (i) was not a Group I
Employee; (ii) had as of July 1, 2000 a combination of age and continuous
service that equals or exceeds sixty (60) points (partial months disregarded);
and (iii) could become eligible for normal or regular early retirement under the
provisions of the GRP as in effect on July 1, 2000 within the period after July
1, 2000 equal to the employee's Ford service as of July 1, 2000. A Group I or
Group II Employee shall retain eligibility to receive an Executive Separation
Allowance and shall receive such benefits as are applicable under the terms of
the Plan in effect on the retirement date, based on meeting the minimum
Leadership Level required for eligibility for such benefits as of July 1, 2000,
service as of July 1, 2000, and the Base Monthly Salary as of the retirement
date.


(b)    Group III Employees.


For purposes of this paragraph, a "Group III Employee" shall mean a U.S. Visteon
Employee who participated in the GRP prior to July 1, 2000 other than a Group I
or Group II Employee. The Plan shall have no liability for any Executive
Separation Allowance payable to Group III Employees who were otherwise eligible
hereunder with respect to service prior to July 1, 2000 on or after July 1,
2000.


Section 13. Code Section 409A.


(a)    The provisions of Code Section 409A are incorporated into the Plan by
reference to the extent necessary for any benefit provided under the Plan that
is subject to Code Section 409A to comply with such requirements and, except as
otherwise expressly determined by the Company, the Plan shall be administered in
accordance with Code Section 409A as if the requirements of Code Section 409A
were set forth herein. The Company reserves the right to take such action, on a
uniform basis, as the Company deems necessary or desirable to ensure compliance
with Code Section 409A, and applicable additional regulatory guidance
thereunder, or to achieve the goals of the Plan without having adverse tax
consequences under this Plan for any employee or beneficiary. Unless determined
otherwise by the Company, any such action shall be taken in a manner that will
enable any benefit provided under the Plan that is intended to be exempt from
Code Section 409A to continue to be so exempt, or to enable any benefit provided
under the Plan that is intended to comply with Code Section 409A to continue to
so comply.
    
(b)    In no event shall any transfer of liabilities to or from this Plan result
in an impermissible acceleration or deferral of any Executive Separation
Allowance under Code Section 409A. In the event such a transfer would cause an
impermissible acceleration or deferral under Code Section 409A, such transfer
shall not occur.


(c)    In the event an Eligible Leadership Level One or Two Employee is
reemployed following a Separation From Service, distribution of any Executive
Separation Allowance shall not cease upon such Eligible Leadership Level One or
Two Employee's reemployment.


(d)    After receipt of Plan benefits, the obligations of the Company with
respect to such benefits shall be satisfied and no Eligible Leadership Level One
or Two Employee, or such Eligible Leadership Level One or Two Employee's
Eligible Surviving Spouse, shall have any further claims against the Plan or the
Company with respect to Plan benefits.




--------------------------------------------------------------------------------






Section 14. Claim for Benefits


Denial of a Claim. A claim for benefits under the plan shall be submitted in
writing to the plan administrator. If a claim for benefits or participation is
denied in whole or in part by the plan administrator, the Eligible Leadership
Level One or Two Employee will receive written notification within a reasonable
period from the date the claim for benefits or participation is received. Such
notice shall be deemed given upon mailing, full postage prepaid in the United
States mail or on the date sent electronically to the Eligible Leadership Level
One or Two Employee. If the plan administrator determines that an extensive
period of time for processing is required, written notice shall be furnished to
the Eligible Leadership Level One or Two Employee as soon as practical.


Review of Denial of the Claim. In the event that the plan administrator denies a
claim for benefits or participation, the Eligible Leadership Level One or Two
Employee may request a review by filing a written appeal to the Group Vice
President -Human Resources and Corporate Services (or, in the event of a change
in title, such officer's functional equivalent), or such officer's designee,
within sixty (60) days of receipt of the written notification of denial. The
appeal will be considered, and a decision shall be rendered as soon as
practical. In the event a time extension is needed to consider the appeal and
render the decision, written notice shall be provided to the Eligible Leadership
One or Two Employee notifying them of such time extension.


Decision on Appeal. The decision on review of the appeal shall be in writing.
Such notice shall be deemed given upon mailing, full postage prepaid in the
United States mail or on the date sent electronically to the Eligible Leadership
Level One or Two Employee. Decisions on the appeal are final and conclusive and
are only subject to the arbitrary and capricious standard of judicial review.


Limitations Period. No legal action for benefits under the plan may be brought
against the plan until after the claims and appeal procedures have been
exhausted. Legal actions under the plan for benefits must be brought no later
than two (2) years after the claim arises. No other action may be brought
against the plan more than six (6) months after the claim arises.




--------------------------------------------------------------------------------




Appendix A
Special Executive Separation Allowances


Named Executive Officers




Section 1. Special Executive Separation Allowances Based on Notional Service and
Salary. Special Executive Separation Allowances will be provided to each
Eligible Leadership Level One or Two Employee listed in Subsection 1.D below for
the period of time during which such Eligible Leadership Level One or Two
Employee did not receive a cash base salary from the Company by determining the
Executive Separation Allowance that otherwise would have been provided to such
Eligible Leadership Level One or Two Employee for such period using notional
service and salary as follows; provided that, in no event shall an Eligible
Leadership Level One or Two Employee receive both an Executive Separation
Allowance and a special Executive Separation Allowance for the same period of
service:


A. Contributory Service. Contributory Service, if any, for each such Eligible
Leadership Level One or Two Employee for any period of time during which the
Eligible Leadership Level One or Two Employee did not receive a cash base salary
shall be determined by the Committee, in its sole discretion, based on the
contributory service the Eligible Leadership Level One or Two Employee would
have accrued had the Eligible Leadership Level One or Two Employee participated
in the Ford Motor Company General Retirement Plan on a contributory basis during
such period of time.


B. Service. Service, if any, for each such Eligible Leadership Level One or Two
Employee for any period of time during which the Eligible Leadership Level One
or Two Employee did not receive a cash base salary shall be determined by the
Committee, in its sole discretion, based on the service the Eligible Leadership
Level One or Two Employee would have accrued had the Eligible Leadership Level
One or Two Employee participated in, and accrued credited service under, the
Ford Motor Company General Retirement Plan during such period of time.


C. Base Monthly Salary. Base Monthly Salary for each such Eligible Leadership
Level One or Two Employee shall be determined by the Committee, in its sole
discretion, based on a notional base monthly salary for the period of time
during which the Eligible Leadership Level One or Two Employee did not receive a
cash base salary.


D. Affected Eligible Leadership Level One or Two Employees. The following
Eligible Leadership Level One or Two Employees' special Executive Separation
Allowances shall be determined in accordance with this Section:


William Clay Ford, Jr.








